Title: To Thomas Jefferson from James Madison, 27–28 March 1780
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philadelphia March 27th. 1780

Nothing under the title of news has occurred since I wrote last week by express except that the Enemy on the 1st. of March remained in the neighbourhood of Charlestown in the same posture as when the preceding account came away. From the best intelligence from that quarter there seems to be great encouragement to hope that Clinton’s operations will be again frustrated. Our great apprehensions at present flow from a very different quarter. Among the various conjunctures of alarm and distress which have arisen in the course of the revolution, it is with pain I affirm to you Sir, that no one can be singled out more truly critical than the present. Our army threatened with an immediate alternative of disbanding or living on free quarter; the public Treasury empty; public credit exhausted, nay the private credit of purchasing Agents employed, I am told, as far as it will bear, Congress complaining of the extortion of the people; the people of the improvidence of Congress, and the army of both; our affairs requiring the most mature and systematic measures, and the urgency of occasions admitting only of temporizing expedients and those expedients generating new difficulties. Congress from a defect of adequate Statesmen more likely to fall into wrong measures and of less weight to enforce right ones, recommending plans to the several states for execution and the states separately rejudging the expediency of such plans, whereby the same distrust of concurrent exertions that has damped the ardor of patriotic individuals, must produce the same effect among the States themselves. An old system of finance discarded as incompetent to our necessities, an untried and precarious one substituted and a total stagnation in prospect between the end of the former and the operation of the latter: These are the outlines of the true picture of our public situation. I leave it to your own imagination to fill them up. Believe  me Sir as things now stand, if the States do not vigorously proceed in collecting the old money and establishing funds for the credit of the new, that we are undone; and let them be ever so expeditious in doing this, still the intermediate distress to our army and hindrance to public affairs are a subject of melancholy reflection. Gen. Washington writes that a failure of bread has already commenced in the army, and that for any thing he sees, it must unavoidably increase. Meat they have only for a short season and as the whole dependance is on provisions now to be procured, without a shilling for the purpose, and without credit for a shilling, I look forward with the most pungent apprehensions. It will be attempted I believe to purchase a few supplies with loan office certificates; but whether they will be received is perhaps far from being certain; and if received will certainly be a most expensive and ruinous expedient. It is not without some reluctance I trust this information to a conveyance by post, but I know of no better at present, and I conceive it to be absolutely necessary to be known to those who are most able and zealous to contribute to the public relief.
March 28.
Authentic information is now received that the Enemy on their passage to Georgia lost all their Horse, the Defiance of 64 guns which foundered at sea, three transports with troops, although it is pretended these troops and the men of the Defiance were saved, and 1 transport with Hessians of which nothing has been heard. By a letter from Mr. Adams dated Corunna 16 December there seems little probability that Britain is yet in a humour for peace. The Russian ambassador at that Court has been lately changed, and the new one on his way to London made some stop at Paris whence a rumor has spread in Europe that Russia was about to employ her mediation for peace. Should there be any reality in it, Mr. Adams says it is the opinion of the most intelligent he had conversed with that the independance of the United would be insisted on as a preliminary: to which G. B. would accede with much greater repugnance than the cession of Gibraltar which Spain was determined to make a sine qua non. With respect and regard I am Dr Sir. Yrs sincerely,

James Madison Jr

